IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COURT OF COMMON PLEAS                    No. 96 EM 2015
PHILADELPHIA COUNTY,

                   Respondent


             v.


ANTON COCHRAN,

                   Petitioner


                                     ORDER



PER CURIAM

      AND NOW, this 29th day of September, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.